DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Amendment filed August 19, 2021 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments in the Amendment filed August 19, 2021.

Allowable Subject Matter
The following claims are allowed: 1-6.
Claims 1-6 are allowed, at least for the reasons already of record in the Ex Parte Quayle 
Action mailed June 23, 2021. In addition, the Non-Final Office Action mailed October 2, 2021 describes the reasons that claims 1-6 are free of the art. Briefly, the prior art does not teach or suggest, alone or in combination, at least the combination of primer sets and extension primers, as recited in claims 1 and 5-6, and the combination of SNPs recited in claim 2. In addition, the 35 USC § 112 rejections have been overcome.

Conclusion
Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637